Citation Nr: 0631212	
Decision Date: 10/04/06    Archive Date: 10/10/06

DOCKET NO.  02-04 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Vella Camilleri, Associate Counsel


REMAND

A letter dated June 5, 2006 notified the veteran that a 
supplemental statement of the case (SSOC) had been issued and 
informed him of his options regarding whether or not he 
wanted to continue his appeal to the Board of Veterans' 
Appeals (Board).  The veteran's appeal was then certified to 
the Board on July 19, 2006.  See VA Form 8.  There is no 
evidence of record that the veteran was notified of the 
appeal's certification.  

The veteran submitted a VA Form 9 dated July 17, 2006 and 
received by the RO on July 18, 2006, which was prior to the 
certification of his appeal.  The VA Form 9 contained a 
request for a hearing at the local VA office before a member 
of the Board.  A remand is warranted to ensure that his due 
process rights have been met.  See 38 C.F.R. § 20.1304(a) 
(2006); Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
action:

Schedule the veteran for a hearing before 
the Board at the RO, as requested in his 
VA Form 9 dated July 17, 2006.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).
 
